Case 2:21-cv-03554-RGK-MAR Document 17 Filed 07/12/21 Page 1 of 3 Page ID #:184




   1 Benjamin N. Gluck - State Bar No. 203997
        bgluck@birdmarella.com
   2 Nicole R. Van Dyk - State Bar No. 261646
        nvandyk@birdmarella.com
   3 Ashley D. Bowman - State Bar No. 286099
        abowman@birdmarella.com
   4 Naomi S. Solomon - State Bar No. 321357
        nsolomon@birdmarella.com
   5 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
   6 1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
   7 Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
   8
     Attorneys for Movant Dr. Linda R
   9
  10                              UNITED STATES DISTRICT COURT
  11               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13 SEARCH AND SEIZURE OF BOX                    CASE NO. 2:21-cv-3554 RGK (MAR)
     NO. 8309 AT U.S. PRIVATE
  14 VAULTS,                                      DECLARATION OF BENJAMIN N.
                                                  GLUCK IN RESPONSE TO
  15                     Plaintiff,               COURT’S ORDER TO SHOW
                                                  CAUSE RE DISMISSAL FOR LACK
  16               vs.                            OF PROSECUTION
  17 UNITED STATES OF AMERICA,
  18                     Defendant.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       3730315.2
            DECLARATION OF BENJAMIN N. GLUCK IN RESPONSE TO COURT’S ORDER TO SHOW CAUSE
                               RE DISMISSAL FOR LACK OF PROSECUTION
Case 2:21-cv-03554-RGK-MAR Document 17 Filed 07/12/21 Page 2 of 3 Page ID #:185




   1                    DECLARATION OF BENJAMIN N. GLUCK
   2         I, Benjamin N. Gluck, declare as follows:
   3         1.    I am an active member of the Bar of the State of California and a
   4 Principal with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
   5 A Professional Corporation, attorneys of record for Movant Linda R. (“Movant”) in
   6 this action. I make this declaration in response to the Court’s Order To Show Cause
   7 Re Dismissal For Lack Of Prosecution (Dkt. 15). Except for those matters stated on
   8 information and belief, I make this declaration based upon personal knowledge and,
   9 if called upon to do so, I could and would so testify.
  10         2.    On April 26, 2021, I electronically filed the initial Complaint in this
  11 action (Dkt. 1), and on May 3, 2021, my office served the Summons and Complaint
  12 on Defendant United States of America by certified mail according to the
  13 procedures set out in Fed. R. Civ. P. 4. (See Dkt. 12 [Proof of Service]).
  14         3.    Assistant United States Attorney Maxwell Coll filed a notice of
  15 appearance in this action on behalf of the Defendant on April 30, 2021, subsequent
  16 to the filing of the initial Complaint. (Dkt. 11.)
  17         4.    On May 17, 2021, I electronically filed a First Amended Complaint
  18 (“FAC”) in this action. That same day, I received a Notice of Electronic Filing
  19 (“NEF”) stating that notice of the filing was electronically mailed to Mr. Coll. A
  20 true and correct copy of the NEF of the First Amended Complaint is attached as
  21 Exhibit A.
  22         5.    It is my understanding that, pursuant to L.R. 5-3.2.1, following service
  23 of the initial Summons and Complaint in this action pursuant to Fed. R. Civ. P. 4
  24 and the voluntary appearance of Maxwell Coll as counsel for Defendant the United
  25 States in this action, the electronic NEF issued on May 17, 2021, constituted service
  26 of the FAC pursuant to the Federal Rules of Civil Procedure, and the NEF itself
  27 constituted proof of service. Therefore, it is my further understanding that the FAC
  28 was served on Defendant United States on May 17, 2021.
     3730315.2
                                             2
          DECLARATION OF BENJAMIN N. GLUCK IN RESPONSE TO COURT’S ORDER TO SHOW CAUSE
                             RE DISMISSAL FOR LACK OF PROSECUTION
Case 2:21-cv-03554-RGK-MAR Document 17 Filed 07/12/21 Page 3 of 3 Page ID #:186




   1               6.    If for any reason the Court interprets these rules to require further
   2 service of the amended complaint, we stand ready to hand-serve a copy of the FAC
   3 on counsel for Defendant upon the Court’s direction.
   4               I declare under penalty of perjury under the laws of the United States of
   5 America that the foregoing is true and correct, and that I executed this declaration
   6 on July 12, 2021, at Los Angeles, California.
   7
   8
   9                                                    /s/ Benjamin N. Gluck
                                                        Benjamin N. Gluck
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       3730315.2
                                                       3
            DECLARATION OF BENJAMIN N. GLUCK IN RESPONSE TO COURT’S ORDER TO SHOW CAUSE
                               RE DISMISSAL FOR LACK OF PROSECUTION
